Citation Nr: 9934851	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-41 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1990, for the assignment of a 100 percent disability rating 
for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record shows that this case was previously before the 
Board in November 1998.  At that time, the issues on appeal 
were entitlement to an effective date earlier than October 1, 
1990, for the award of service connection for PTSD, and 
entitlement to an effective date earlier than October 1, 
1990, for the assignment of a 100 percent disability rating 
for PTSD.  In the November 1998 decision, the Board changed 
the effective date for the award of service connection to 
August 10, 1984, the date of receipt of the veteran's 
original claim.  The issue regarding the effective date for 
the 100 percent rating was remanded to the RO for further 
consideration.  In December 1998, the RO evaluated the 
veteran's PTSD as 30 percent disabling from August 10, 1984, 
70 percent disabling from February 3, 1988, and a 100 percent 
disabling from October 1, 1990.  The appeal is once again 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record reflects that the symptomatology 
associated with the veteran's PTSD consisted of flashbacks, 
nightmares, depression, and anger control problems, which 
resulted in serious social and pronounced industrial 
impairment; however, it did not result in totally 
incapacitating psychoneurotic symptoms, virtual isolation in 
the community, or prevent the veteran from obtaining or 
retaining employment, effective from August 10, 1984.

3.  The evidence of record reflects that the veteran was 
demonstrably unable to obtain or retain employment due to 
PTSD, effective from February 24, 1989.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 10, 1984, 
for the assignment of a 70 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.7, 4.129, 4.132, Diagnostic Code 9411 (in effect 
prior to February 3, 1988 and from February 3, 1988 to 
November 6, 1996).  

2.  The criteria for an effective date of February 24, 1989, 
for the assignment of a 100 percent schedular evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.7, 4.129, 4.132, Diagnostic Code 9411 
(in effect prior to February 3, 1988 and from February 3, 
1988 to November 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The service medical records are completely negative for 
complaints or findings of a psychiatric disorder.  

In September 1969, a VA mental status examination was 
unremarkable, although the veteran did admit to occasional 
feelings of depression, which he attributed to "everyday 
life."  The predominant emotional state was one of 
indifference.  The diagnosis was that there was no gross 
abnormal neurologic or psychiatric findings of significance.  

In an August 1978 letter, Dr. P.H. reported that he had 
evaluated the veteran that month for anxiety symptoms.  The 
veteran described symptoms of headache, tension at work, and 
euphoric mod.  He related all of his complaints to a job at a 
private company.  The examiner commented that the veteran had 
significant characterological problems with resentment of 
authority and proneness to impulsivity.  

In November 1983, the veteran was privately hospitalized.  He 
was admitted through the emergency room with a drug overdose, 
and it was reported that he had been under psychiatric care 
for about a year and had been taking Elavil daily.  He 
reportedly had marital problems involving physical abuse of 
his wife and difficulty controlling his temper in the 
previous year.  Mental status examination revealed no 
evidence of a thought disorder.  There were no hallucinations 
or delusions.  His mood was appropriate.  His affect was 
somewhat sadden.  He denied imminent suicidal ideation but 
did acknowledge suicidal thoughts immediately prior to his 
recent attempt.  His judgment was poor.  The discharge 
diagnoses were major depressive illness with episodic 
violence and suicidal ideation and borderline personality 
with obsessive-compulsive features.  

In May 1984, the veteran was again admitted to a private 
hospital with thoughts and plans of immediate suicide.  He 
reported that his relationship with his wife had deteriorated 
due to his infidelity.  He had recently had insomnia, 
decreased appetite and diminished energy.  He reportedly had 
acted in apparent ways to end his life "accidentally."  
Mental status examination revealed no evidence of a thought 
disorder.  Feelings of hopelessness were expressed.  His mood 
was severely depressed and he acknowledged suicidal ideation.  
He was oriented times three.  Memory was intact.  There was 
difficulty in concentrating and reporting.  Insight was 
moderate.  Impulsivity was high.  Diagnoses on discharge were 
major depressive illness and passive-aggressive personality.  

On August 10, 1984, the veteran submitted VA Form 21-526, 
Application for Compensation or Pension, which included a 
claim for service connection for a nervous condition.  

On VA examination in October 1984, the veteran's complaints 
included depression.  A suicide attempt about a year 
previously requiring several months of hospitalization was 
noted.  No psychiatric diagnosis was entered.  

In July 1987, the veteran was admitted to a VA facility.  It 
was reported that he had been smoking marijuana on a daily 
basis, had complaints of anger, seemed to be out of control, 
and admitted that he had stuck a knife in another person's 
neck, although not very far, and was thinking about killing 
him.  He also claimed to have flashbacks from Vietnam.  He 
said that he was having problems dealing with some of the 
things that happened to him while in Vietnam.  He indicated 
that he had not gone to an Alcoholics Anonymous meeting 
because of the way the clouds and the fog came in with the 
rain; it reminded him of an accident in Vietnam.  Discharge 
diagnoses were chronic dependent alcoholism and polydrug 
addiction; PTSD was to be ruled out.  

On VA psychiatric examination in December 1987, the veteran 
reported that nightmares and flashbacks had begun almost 
immediately upon his return from Vietnam.  He reported that 
he felt bitter and angry, and had a hard time enjoying life.  
He also found that he cried very easily.  Since discharge 
from service, he complained of symptoms that included severe 
intermittent insomnia largely because of nightmares, 
difficulty concentrating because of flashbacks, startle 
response, survival guilt, and avoidance of movies involving 
violence or combat because of intensification of his 
symptoms.  It was remarked that his problems with drugs and 
alcohol appeared in retrospect to have been an inadvertent 
attempt to deal with his tension.  It was noted that he had 
been through numerous relationships and had been married and 
divorced on four occasions.  It was further noted that he was 
unable to work primarily because of Crohn's disease and 
rheumatoid arthritis and had not worked since July 1987.  He 
reported being in weekly therapy with a social worker.  His 
daily activities consisted of taking long walks and reading 
extensively.  He was not active in any clubs or 
organizations.  On mental status examination, he was alert, 
articulate and appropriate.  His mood was one of agitation 
and depression with no suicidal intention.  He cried on a 
number of occasions during the interview.  Anger was also 
prominent at times.  He was oriented times three.  Recent and 
remote memory were intact.  There was a good fund of 
information.  There were no hallucinations or delusions.  
Thinking was abstract and judgment was intact.  The examiner 
stated that the veteran suffered "in a clinical sense" from 
PTSD.  

Of record is a December 1987 letter from a private social 
worker who reported that the veteran had been referred to her 
because of problems with uncontrollable anger, spousal abuse, 
and an inability to express his feelings.  

A VA progress note dated in December 1987 indicated that the 
veteran had PTSD with chronic anxiety and a significant 
amount of somatization.  

In February 1988, the veteran was again admitted to a VA 
medical center with a chief complaint of depression, which he 
described as situational because of financial problems.  A 
mental status examination was unremarkable.  Discharge 
diagnoses included depressive neurosis, PTSD, and marijuana 
abuse.  

On VA examination in May 1988, the veteran complained of 
insomnia, night sweats, nightmares, flashbacks and 
depression.  He reportedly had last worked about a year ago 
as an automobile salesman and had stopped because of his poor 
health.  Mental status examination showed him to be pleasant 
and cooperative.  He was well-spoken and seemed of above 
average intelligence.  He spoke in a very soft and controlled 
manner, but it was clear that he was repressing a tremendous 
amount of anger.  The examiner commented that it was apparent 
that the veteran's major problem was overwhelming rage.  He 
appeared to be depressed and seemed to have turned his rage 
inward in several suicide attempts.  The examiner commented 
that the veteran's inability to control his temper, extreme 
brutality, and physical violence, particularly toward women, 
were more indicative of a personality disorder than PTSD.  
The examiner indicated that although anger was often seen as 
a feature of PTSD, the veteran's degree of rage and violent 
acting out, often targeted at people with whom he had an 
intimate relationship, was very primitive and far more 
suggestive of an underlying personality disorder.  The 
examiner also commented that he did not believe that PTSD was 
the root of all the veteran's problems, or even his major 
problem, but he did not feel that the veteran was a 
malingerer.  The veteran truly believed that all his misery 
was due to Vietnam.  The examiner said that there was no 
doubt that the veteran was in chronic severe mental and 
physical distress, but to attribute it exclusively to his 
Vietnam experiences was in error.  The diagnoses included 
mild PTSD, severe dysthymic disorder, and severe borderline 
personality disorder.  

VA outpatient treatment records dated from February 1988 to 
August 1989 show that the veteran was followed for a variety 
of physical complaints and for PTSD.  

In an August 1988 statement, Dr. A.L. reported that on 
psychiatric evaluation that month the veteran related 
symptoms of depression, flashbacks, nightmares, and night 
sweats.  He got upset when things like helicopters went over 
his apartment.  He had become extremely socially withdrawn 
with his only social contact related to his Vietnam Vets 
Group and medical care he received at a VA hospital.  He 
stated that he would presently kill himself if it were not 
for the support he was getting at the VA hospital.  He had 
difficulty sleeping, did not enjoy himself, and had very 
little energy or motivation.  He lasted worked in June 1987, 
selling cars.  On mental status examination, he appeared in 
moderate, chronic, distress.  He was alert and oriented.  His 
speech was soft spoken, relevant, coherent, and goal-
directed.  His affect was sad, anxious, intense, constricted, 
and appropriate.  There were no delusions or hallucinations.  
There was much preoccupation with his medical and physical 
problems.  He was oriented times three.  The assessments were 
major affective disorder and PTSD.  In a statement, dated 
February, 24 1989, Dr. A.L. reported that little had changed 
in the veteran's mental status since the August 1988 
evaluation.  The diagnoses were the same.  The examiner noted 
that the veteran would have difficulty handling employment 
due to psychomotor retardation, distrust of and low 
frustration of tolerance in social interactions, the 
interference of multiple somatic symptoms, and low energy and 
low motivation related to depression.  

In a May 1989 VA psychosocial assessment, it was reported 
that the veteran's psychoneurotic symptoms often exacerbated 
physical problems, which added to the incapacitated state.  
It was felt that he met the criteria for PTSD.  

An April 1990 Social Security Administration (SSA) decision 
noted that the veteran had been diagnosed as suffering from 
PTSD, migraine headaches, and multi-substance abuse.  In 
addition, he had a number of physical complaints, including 
severe upset stomach and diarrhea usually associated with 
irritable bowel syndrome or Crohn's disease.  It was noted 
that these impairments were "severe" by SSA regulations in 
that they had more than a minimal effect on the veteran's 
ability to engage in basic work activities.  The veteran was 
determined to have become unable to work on June 14, 1987. 

In May 1990, the Board denied service connection for an 
acquired psychiatric disorder, to include PTSD.  

On October 1, 1990, the RO received a statement from a VA 
social worker which it construed as a request to reopen the 
claim for service connection for PTSD.  

By rating action in March 1996, the RO granted service 
connection for PTSD and assigned a 100 percent rating from 
October 1, 1990.  In November 1998, the Board changed the 
effective date for the award of service connection for PTSD 
to August 10, 1984.  In December 1998, the RO evaluated the 
veteran's PTSD as 30 percent disabling from August 10, 1984, 
70 percent disabling from February 3, 1988, and 100 percent 
disabling from October 1, 1990.  


Analysis

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran first filed a claim for service connection for 
PTSD on August 10, 1984, and service connection was 
ultimately granted from this date.  In December 1998, the RO 
evaluated the veteran's PTSD as 30 percent disabling from 
August 10, 1984, 70 percent disabling from February 3, 1988, 
and 100 percent disabling from October 1, 1990.  See 
Fenderson v. West, 12 Vet.App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found).  In 
Meeks v West, 12 Vet. App. 352 (1999), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with "facts 
found" is that the disability rating must change to reflect 
the severity of the disability as shown by the facts from 
time to time.  Accordingly, the Board must look to the 
evidence of record to determine whether the facts found 
warrant a rating in excess of 100 percent prior to October 1, 
1990. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Board notes that since the veteran filed his original 
claim for service connection for PTSD (August 1984) the 
relevant schedular criteria for rating mental disorders have 
changed twice.  The first change was effective on February 3, 
1988, and the second change was effective on November 7, 
1996.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet.App. 
55 (1998); see also 38 U.S.C.A. § 5110(g).  As such, only the 
schedular criteria in effect prior to February 3, 1998, and 
from February 3, 1988 to November 6, 1996 are for application 
in this case. 

Under the criteria in effect prior to February 3, 1988, PTSD 
was evaluated as 100 percent disabling where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was seriously 
impaired, with the psychoneurotic symptoms of such severity 
and persistence that there was pronounced impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
required that the ability to establish or maintain effective 
or favorable relationships with people was substantially 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.  A 30 
percent rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, so that the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to February 3, 1988).

From February 3, 1988 to November 7, 1996, PTSD was evaluated 
as 100 percent disabling when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; when there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating required that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, so that the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective from February 3, 1988 to November 7, 1996).

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criteria for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment and emotional reactions 
which affect the economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

After considering all of the evidence of record, the Board 
concludes that the veteran's PTSD warrants a 70 percent 
evaluation from August 10, 1984, the date of receipt of the 
original claim.  In this regard, the Board notes that the 
veteran's PTSD symptoms included nightmares, flashbacks, and 
severe depression.  He also had problems with anger control, 
difficulty sleeping, and an avoidance of violence.  The 
records show that he attempted suicide in November 1983 and 
was hospitalized again in May 1984 for suicidal ideations.  
Accordingly, the Board finds that as of August 10, 1984, the 
veteran's PTSD symptomatology more nearly approximated that 
contemplated by the terms "serious social and pronounced 
industrial impairment" for a 70 percent evaluation under the 
rating criteria in effect prior to February 3, 1988.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. § 4.7, 4.129, 
4.132, Diagnostic Code 9411 (in effect prior to February 3, 
1988).

However, the veteran was well-oriented and did not suffer 
from episodes of confusion or fantasy.  His psychiatric 
disorder was not shown to be so incapacitating as to cause 
him to be virtually isolated from his community, nor did he 
consistently repudiate reality due to the same.  Rather, his 
ability to maintain effective relationships and to obtain 
employment was shown to be only severely impaired, as he was 
able retain employment as an electrical engineer and as a 
salesman during the period from May 1985 through June 1987.  
Thus, the evidence did not show that he was demonstrably 
unable to obtain or retain employment solely due to PTSD.  
Therefore, the Board finds that the evidence, as of August 
10, 1984, was not commensurate with the totally disabling 
symptomatology which was necessary for a 100 percent 
schedular evaluation for a psychiatric disorder.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the information of record reflects that in 
addition to the 70 percent schedular evaluation for PTSD, the 
veteran had also established service connection for 
hypertensive cardiovascular disease, rated 10 percent 
disabling; and tension headaches, then rated non-compensable, 
with a combined disability rating of 70 percent, as of August 
10, 1984.  38 C.F.R. § 4.25(a).  Thus, the veteran met the 
minimum schedular requirements for a total compensation 
rating due to individual unemployability under 38 C.F.R. § 
4.16(a).  The Board finds however, that the evidence does not 
show that the veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities.  As evidenced by a December 
1987 report of VA medical examination, the veteran, certified 
over his signature, that he was employed earning 
approximately $3,000 to $3,500 per month, as of May 1985 
through June 1987.  Therefore, the Board concludes that a 
total rating pursuant to 38 C.F.R. § 4.16(a) was not 
warranted, at least for the period from August 10, 1984.

The Board does find, however, that the veteran is entitled to 
a schedular 100 percent rating for PTSD as of February 24, 
1989, the date of Dr. A.L.'s psychiatric report which noted 
that the veteran would have difficulty handling employment 
due to PTSD symptomatology.  Prior to this evaluation there 
is no evidence showing that the veteran's PTSD symptoms arose 
to the level of "totally incapacitating", resulted in 
"virtual isolation in the community" or rendered him 
"demonstrably unable to obtain or retain employment."  In 
fact, his PTSD was described as "mild" on VA psychiatric in 
May 1988.  

The veteran argues that a 100 percent rating should be 
assigned from June 15, 1987, the date the SSA determined that 
he became unemployable.  The Board notes, however, that the 
SSA decision was clearly based on the veteran's non-service-
connected physical disabilities as well as his PTSD.  Dr. 
A.L.'s evaluation, however, is the first piece of evidence 
which attributes the veteran's unemployability solely to 
PTSD.  As such, the Board finds that the veteran's PTSD 
warrants a 100 percent evaluation from February 24, 1989.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.400, 4.7, 
4.129, 4.132, Diagnostic Code 9411 (in effect prior to 
February 3, 1988 and from February 3, 1988 to November 6, 
1996).  



ORDER

An effective date of August 10, 1984, for the assignment of a 
70 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  To this extent, the appeal is allowed.

An effective date of February 24, 1989, for the assignment of 
a 100 percent schedular evaluation for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  To this extent, the appeal is 
allowed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

